Exhibit 99.1 LANTRONIX REPORTS SECOND QUARTER FISCAL 2008 RESULTS IRVINE, Calif., February 7, 2008 Lantronix, Inc. (Nasdaq: LTRX), a leader in device networking and data center management technologies, today announced financial results for the fiscal quarter ended December 31, 2007. “We are pleased to report results for the second fiscal quarter that are at the high end of our January 24th preannouncement,” stated Reagan Y. Sakai, interim Chief Executive Officer and Chief Financial Officer of Lantronix, Inc. “Our performance was driven by revenue growth across all strategic product lines and reflects the initial impact of process improvements and initiatives launched in the quarter. These are important first steps as we work to transition into a customer and partner-centric organization. In doing so, we will continue to leverage our existing product portfolio to address the needs of the device networking market while also developing complementary solutions with large market opportunities.” Lantronix announced that effective with its fiscal quarter ended December 31, 2007, it will no longer report net revenues in the categories of Total Device Networking net revenues and Non-core net revenues in our earnings releases. With its non-core products now collectively accounting for less than 10% of total net revenues and its Device Networking sales generating substantially all of net revenues, Lantronix believes a combined net revenue figure more accurately depicts its performance and will provide the best basis for comparison among present, historical and future periods. Fiscal Quarter Ended December 31, 2007 Financial Results For the fiscal quarter ended December 31, 2007, Lantronix reported net revenues of $15.3 million, an increase of approximately 3% compared to $14.8 million for the fiscal quarter ended December 31, 2006. Lantronix reported net income for the fiscal quarter ended December 31, 2007 of $1.0 million, or $0.02 per basic and diluted share, compared to net income of $87,000, or $0.00 per basic and diluted share, for the fiscal quarter ended December 31, 2006.Net income for the fiscal quarter ended December 31, 2007 included $104,000 of other income related to the sale of marketable securities and $169,000 tax benefit related to the recovery of a foreign tax liability.Net income for the fiscal quarter ended December 31, 2006 included $700,000 of other income related to the sale of its interest in Xanboo. Gross margins were 51.5% for the fiscal quarter ended December 31, 2007, compared with 49.9% for the fiscal quarter ended December 31, 2006. The increase in gross profit margin percent was attributable to product mix and higher absorption of fixed manufacturing costs. Total operating expenses were $7.1 million for the fiscal quarter ended December 31, 2007 compared to $8.0 million for the fiscal quarter ended December 31, -more- Page 2 of 6 Selling, general and administrative expense for the fiscal quarter ended December 31, 2007 decreased 12% to $5.3 million from $6.1 million for the fiscal quarter ended December 31, 2006. Research and development expense for the fiscal quarter ended December 31, 2007 decreased 7% to $1.8 million from $1.9 million for the fiscal quarter ended December 31, Balance Sheet Highlights At December 31, 2007, Lantronix had cash, cash equivalents and marketable securities of $7.2 million compared to $7.7 million at June 30, 2007. Working capital was $5.9 million at December 31, 2007 compared to $5.6 million at June 30, 2007. Concluded Mr. Sakai, “Looking ahead, we remain committed to the device networking marketplace and believe that the current transition requires evolutionary rather than wholesale change.Our goal is to generate accelerating revenue growth and more consistent financial performance underpinned by established products such as WiPort and XPort and newer, larger market opportunity solutions such as Spider and ManageLinx. With a well-established and diversified installed customer base and market-leading technology supported by a solid financial foundation from which to execute on our growth plans, our success is well within reach.” Third Quarter Fiscal 2008 Financial Outlook Entering its seasonally-slower third fiscal quarter ended March 31, 2008, Lantronix expects net revenues to increase by 8% to 11% year-over-year or between $14.3 million and $14.7 million from $13.3 million in the third fiscal quarter 2007.Gross margins are expected to be in the range of 50% to 52%.Total operating expenses are estimated to be between $7.4 million and $7.6 million, reflecting strategic headcount additions and investments made in sales & marketing as part of Lantronix’ customer and partner-centric initiatives.Lantronix expects fully diluted earnings (loss) per share of $0.00 to $(0.01).Lantronix expects cash to remain flat to down $500,000 at March 31, 2008. Conference Call and Webcast Management will conduct a conference call with simultaneous webcast today at 5:00 p.m.
